January31, 2011 VIA EDGAR AND FACSIMILE Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Jim B. Rosenberg, Senior Assistant Chief Accountant Division of Corporate Finance Re: Acorda Therapeutics, Inc. Form 10-K for the fiscal year ended December 31, 2009 File No. 000-50513 Dear Mr. Rosenberg: Acorda Therapeutics, Inc. (“we” orthe “Company”) is submitting this letter in response to oral comments of the staff (the “Staff”) of the Securities and Exchange Commission received by teleconference with Sasha Parikh on January 11, 2011.That teleconference was held to discuss the Company’s letter dated November 9, 2010, submitted in response to the Staff’s teleconference on October 26, 2010, relating to the Company’s 10-K for the fiscal year ended December 31, 2009, and certain of our other reports. Our understanding of the additional Staff comments, as described to us in the teleconference, is summarized below in italics.The Company’s response follows below that. Additional Staff Comments: We acknowledge your response to our comment 1 and your revised disclosure. You indicate that your identified deliverables have no stand alone value and that you do not have objective and reliable evidence of their fair values. Please clarify for us why there is no stand alone value for the supply agreement and why you cannot determine its fair value. In this regard, although Elan manufactures all supply of Ampyra, please clarify whether Biogen Idec or a contract manufacturer could manufacture Ampyra or whether there are proprietary manufacturing techniques employed by Elan that cannot be employed by others without a license from Elan which is outside of your control. Please explain why a fair value cannot be determined given that many pharmaceuticals are produced by contract manufacturers. Please revise your proposed disclosure to clarify your revenue recognition policy for the supply of product under this agreement. 15 SKYLINE DRIVE PHONE: (914) 347-4300
